OF   =XAS
Arra-rriw
       an.Trcxas
                     mill-ill
                            benorred                 maaw8,that when
any aa*ponrtlon hilf~ to
3, ‘pi&la l2&, lhmaon’r




tiont*llotto8fwmbr                       only th, Plgbtor the coPpoP3-
tl6nsodoknulmaaiatm




ootr?eHhtlmglwmdtl &lwhhhthosboaPd or AdedamtoPury         08mwlor
mqwad 8 perm¶t   as abovemntiomd. ma r0eiii-      or the Psght to do
burineir in the $*%e nox the Po~SelcUn of a chw%eP is not arm of the
g,murM set loath in Sectionl2 aut&oxixLag the Board op Admbbtrator
to awpond OF 0an0el a pernit.
-,.-